         Case 1:19-cv-01192-EGS Document 70 Filed 08/17/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
GIFFORDS,                                       )
                                                )
       Plaintiff,                               )       Civ. No. 19-1192 (EGS)
                                                )
               v.                               )
                                                )
FEDERAL ELECTION COMMISSION,                    )       NOTICE OF WITHDRAWAL
                                                )
       Defendant.                               )
                                                )



                DEFENDANT FEDERAL ELECTION COMMISSION’S
              NOTICE OF WITHDRAWAL OF SETH NESIN AS COUNSEL

       Pursuant to Local Civil Rule 83.6(b), please take notice of Seth Nesin’s withdrawal as

counsel for defendant Federal Election Commission (“FEC”) in this case, due to his upcoming

departure from the FEC. Other attorneys for the FEC have entered appearances in this action

and will continue to represent the FEC.

                                                    Respectfully submitted,

 Lisa J. Stevenson (D.C. Bar No. 457628)            /s/ Seth Nesin
 Acting General Counsel                             Seth Nesin
 lstevenson@fec.gov                                 Attorney
                                                    snesin@fec.gov
 Kevin Deeley
 Associate General Counsel                          COUNSEL FOR DEFENDANT
 kdeeley@fec.gov                                    FEDERAL ELECTION COMMISSION
                                                    1050 First Street NE
 Harry J. Summers                                   Washington, DC 20463
 Assistant General Counsel                          (202) 694-1650
 hsummers@fec.gov
                                                    August 17, 2021
